CAMPBELL, Judge.
The State’s evidence would support a finding of facts as follows:
Between 1:00 and 2:00 a.m. Sunday morning, 12 November 1972, the Goldsboro Police were alerted by a peculiar noise emanating through the burglar alarm system of the Sears Roebuck premises. The assistant manager of Sears Roebuck was called, and met a police officer at the premises. Nothing unusual was observed on the outside of the premises. The assistant manager deactivated the alarm system from the outside entrance, and he and the police officer went inside. They then went to the area where the safe was located and which had a separate alarm system connected thereto. On arriving in the area of the safe they discovered the defendant and a companion in the vicinity of the safe. There was found in the vicinity a blue satchel-type bag and an olive drab Army napsack and two coats. Numerous tools such as wire cutters, small picks, jumper wires with alligator clips on them, bolt cutters, pry bars, screwdrivers, two skill saws, an electric hand saw and several electric extension cords were found in the area. Some of this equipment was not identified as belonging to Sears Roebuck, but other portions of it were identified as belonging to Sears Roebuck. The items that belonged to Sears Roebuck had been removed from the places where they ordinarily stayed in the building. The distance from where these articles were ordi*284narily kept varied from 50 feet to 200 feet. A hacksaw and hacksaw blades were identified as being property of Sears Roebuck and had been recently used. Chains and bolts on doors had been cut. On the roof of the building there was a penthouse with a hole torn in the side and two ladders were found on the roof next to the hole. The back doors of the building had been unfastened and the alarm system attached to those doors had jumper wires attached to the junction box which deactivated the alarm system. The defendant had an empty gun holster on his belt. Two loaded pistols were found under the safe. The safe had also been tampered with but had not been entered.
There was ample evidence of felonious breaking and entering. The defendant asserts that the evidence was insufficient to sustain the charge of larceny after breaking and entering for that nothing had actually been removed from the premises. We do not agree. Merchandise of Sears Roebuck had been commingled with the other tools brought there by the defendant and his companion, and one of the electric skill saws had been placed near the exit door. An intent to take these articles, when the defendant and his companion left, could be inferred.
The judge fully charged the jury on all the essential elements of larceny, including the element of asportation. In fact, no exception was taken to the charge.
The record in this case was nearly 100 pages in length, and over half of it was unnecessary to present the legal questions the defendant argued. The record in this case was printed at the expense of the taxpayers, as the defendant was an indigent. Much money could be saved if the attorneys would only bring forward a record sufficient to amply present the questions involved and not unnecessary portions of the trial. In this regard, the judge’s charge containing more than 20 pages could have been eliminated since no exception was taken thereto.
We call attention to the following in the court’s charge:
“Now, the law imposes upon the court at this time a responsibility that seems to be unnecessary in the minds of many people including myself. That is to review the facts. You have just heard the facts. You have just heard two fine lawyers argue the facts. . . .”
We wish to call attention to the fact that the law does not require the judge to review the facts and take up each wit*285ness that has testified one by one and repeat the testimony of the witness. The duty imposed upon the trial judge is to review only so much of the testimony as is necessary for him to apply the law. The statute G.S. 1-180 specifically provides:
. . He shall not be required to state such evidence except to the extent necessary to explain the application of the law thereto; . . .”
In the instant case the defendant has had a trial free of prejudicial error, and we find no error.
No error.
Judges Britt and Parker concur.